Citation Nr: 1037004	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  00-23 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida
 
 
THE ISSUES
 
1.  Entitlement to a compensable rating for right leg shin 
splints from April 11, 1999, to April 10, 2000.
 
2.  Entitlement to an increased rating for right leg shin splints 
since April 11, 2000, currently rated as 10 percent disabling.
 
3.  Entitlement to a compensable rating for left leg shin splints 
from April 11, 1999, to April 10, 2000.
 
4.  Entitlement to an increased rating for left leg shin splints 
since April 11, 2000, currently rated as 10 percent disabling.
 
5.  Entitlement to an increased rating for post operative 
residuals of a hysterectomy and left ovary removal, with a 
history of uterine fibroids, currently rated as 30 percent 
disabling.
 
6.  Entitlement to an increased (compensable) rating for right 
eye retinal pigment epithelial hyperplasia with vitreous 
condensation. 
 
7.  Whether a March 1995 rating decision that assigned a 
noncompensable rating for right eye retinal pigment epithelial 
hyperplasia with vitreous condensation contained clear and 
unmistakable error.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARINGS ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
David T. Cherry, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1990 to December 
1994.  She also served on active duty for training (ADT) from 
January to December 1995.
 
This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina and the VARO in St. Petersburg, Florida.  The case was 
most recently forwarded to the Board by the St. Petersburg, 
Florida RO.
 
In January 2006, the Board denied entitlement to an increased 
rating for post operative residuals of a hysterectomy and a left 
ovary removal with a history of uterine fibroids, and remanded 
claims of entitlement to increased ratings for bilateral shin 
splints for additional evidentiary development.  The Veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2008, the appellant's 
representative and VA General Counsel filed a joint motion to 
vacate and remand the Board's January 2006 decision.  In a March 
2008 Order, the Court remanded the Board's January 2006 decision 
and remanded the case for further action.  

In July 2008 and March 2010, the Board remanded the issue of 
entitlement to an increased rating for post operative residuals 
of a hysterectomy and a left ovary removal for further 
development.  In March 2010, the Board remanded the issues of 
entitlement to increased ratings for bilateral shin splints for 
further development.
 
The issues of entitlement to a clothing allowance, 
entitlement to service connection for a bilateral elbow 
disorder, entitlement to service connection for a lumbar 
spine disorder, to include as secondary to bilateral knee 
disorders and bilateral shin splints, and entitlement to 
an increased rating for a depressive disorder have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  
 
The issues of entitlement to an increased rating for post 
operative residuals of a hysterectomy and left ovary removal, 
with a history of uterine fibroids, entitlement to an increased 
(compensable) rating for right eye retinal pigment epithelial 
hyperplasia with vitreous condensation, and whether a March 1995 
rating decision that assigned a noncompensable rating for right 
eye retinal pigment epithelial hyperplasia with vitreous 
condensation contained clear and unmistakable error are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.
 
 


FINDINGS OF FACT
 
1.  From April 11, 1999, to April 10, 2000, it was not factually 
ascertainable that the right leg shin splints underwent an 
increase in severity.
 
2.  Since April 11, 2000, right leg shin splints have not been 
manifested by  flexion of the knee limited to 60 degrees, by 
extension of the knee limited to 5 degrees, or by a moderate 
limitation of ankle motion.
 
3.  From April 11, 1999, to April 10, 2000, it was not factually 
ascertainable that the left leg shin splints underwent an 
increase in severity.
 
4.  Since April 11, 2000, the left leg shin splints have not been 
manifested by  flexion of the knee limited to 60 degrees, by 
extension of the knee limited to 5 degrees, or by a moderate 
limitation of ankle motion.
 
5.  The evidence in this case does not show such an exceptional 
disability picture that the assigned schedular evaluations for 
bilateral shin splints are inadequate.
 
 
CONCLUSIONS OF LAW
 
1.  From April 11, 1999, to April 10, 2000, right leg shin 
splints did not meet the criteria for a compensable evaluation.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5024, 
5260, 5261, 5262 (2009).
 
2.  Since April 11, 2000, right leg shin splints does not meet 
the criteria for an evaluation greater than 10 percent.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, Diagnostic Code 5024, 5260, 5261, 5262, 5271.
 
3.  From April 11, 1999, to April 10, 2000, left leg shin splints 
did not meet the criteria for a compensable evaluation.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, Diagnostic Code 5024, 5260, 5261, 5262, 5271.
 
4.  Since April 11, 2000, left leg shin splints does not meet the 
criteria for an evaluation greater than 10 percent.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code 5024, 5260, 5261, 5262, 5271.
 
5.  The criteria for referral of bilateral shin splints for 
consideration on an extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2009).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
June 2006 and March 2010 correspondence of the information and 
evidence needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  In 
April 2007 correspondence VA notified the appellant of how VA 
determines the disability rating and effective date.  The claims 
were most recently readjudicated in a May 2010 supplemental 
statements of the case.  Thus, any timing error as to VCAA notice 
was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).
 
The Board notes that the Veteran was not provided notice of the 
specific rating criteria used to evaluate tenosynovitis or 
impairment of the tibia and fibula.  Notwithstanding lack of 
notice, the appellant is a VA Rating Veterans Service 
Representative (RVSR).  See April 2006 statement of the Veteran.  
Moreover, the March 2010 remand informed the claimant in the 
remands that the VA examination would focus on limitation of 
motion and, thus, the appellant knows or should know that her 
claims would be rated based on limitation of motion.  Velez v. 
West, 11 Vet.App. 148 (1998).  Therefore, the Veteran is not 
prejudiced by the Board's adjudication of the increased rating 
claims without notice of the rating criteria for evaluating 
tenosynovitis and impairment of the tibia and fibula.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and av1ailable evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  The 
appellant was provided the opportunity to meaningfully 
participate in the adjudication of her claims and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  
 
Pursuant to the Board remands, the RO obtained VA treatment 
records and afforded the Veteran a VA examination in April 2010.  
VA obtained some private treatment records, and the appellant 
submitted some private treatment records.  
 
Finally, while the April 2010 VA examiner did not provide her 
curriculum vitae, as directed in the Board's March 2010 remand, 
the examination otherwise complied with the directives of that 
remand.  Although the Secretary is required to comply with remand 
orders, it is substantial compliance, not absolute compliance, 
that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (holding that there was no violation of due process when 
the examiner made the ultimate determination required by the 
Board's remand, because such determination "more than 
substantially complied with the Board's remand order").  The 
Board, therefore, finds that the RO substantially complied with 
the remand instructions.  Hence, another remand is not in order.
 
In short, there is no error or issue that precludes the Board 
from addressing the merits of this appeal.
 
Governing law and regulations
 
Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 
tenosynovitis is rated as degenerative arthritis which in turn is 
rated based upon the nature and extent of any limitation of 
motion.
 
The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2009).
 
Leg flexion limited to 60 degrees warrants a noncompensable 
evaluation, and flexion limited to 45 degrees warrants a 10 
percent evaluation.  Flexion limited to 30 degrees warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Leg extension limited to 5 degrees warrants a noncompensable 
evaluation and extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.
 
When evaluating a loss of range of motion, consideration is given 
to the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  
 
VA General Counsel has held that separate ratings may be assigned 
in cases where a service-connected knee disability includes both 
a compensable limitation of flexion under Diagnostic Code 5260 
and a compensable limitation of extension under Diagnostic Code 
5261, provided that the degree of disability is compensable under 
each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 
(2004).  The basis for the opinion is that the knee has separate 
planes of movement, each of which is potentially compensable.  
Id.
 
Under the criteria for impairment of the tibia and fibula, a 10 
percent rating for malunion of the tibia and fibula with slight 
knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  A 20 percent rating is warranted for malunion with 
moderate knee or ankle disability.  Id.
 


Analysis
 
In March 1995, VA granted entitlement to service connection for 
bilateral shin splints and assigned two noncompensable 
evaluations.  In September 2003, VA assigned two 10 percent 
disability ratings for right and left shin splints effective 
April 11, 2000, the date of the claims.  The RO rated one of the 
disabilities under Diagnostic Code 5024 and apparently considered 
Diagnostic Code 5262.  

The Board observes that while the March 1995 rating decision 
rated shin splints under a muscle injury diagnostic code, because 
shin splints pertain to a bone disorder, and not a muscle injury, 
the Board will rate shin splints under the diagnostic codes for 
tenosynovitis and impairment of the tibia and fibula.
 
From April 11, 1999, to April 10, 2000, it is not factually 
ascertainable that either right or left leg shin splints 
underwent an increase in severity.  The evidence shows that from 
April 11, 1999, to April 10, 2000, bilateral shin splints were 
not manifested by any limitation of knee flexion or extension, or 
by a slight knee or ankle impairment.  There is no medical 
evidence from this period regarding the bilateral shin splints.  
 
A review of May 2000, February 2003, and April 2010 VA 
examination reports and VA and private treatment records shows 
that since April 11, 2000, the bilateral shin splints have not 
been manifested by flexion of either knee limited to even 60 
degrees, by extension of either knee limited to even 5 degrees.  
There is no evidence of a moderate ankle or knee disability 
involving either lower extremity.  The May 2000 VA examination 
report shows that there was tenderness over the junction of the 
middle and distal thirds of the medial tibia.  May 2000 VA x-rays 
of the tibias and fibulas revealed a one-centimeter exostosis 
arising from the proximal metaphysic of the right tibia and no 
other abnormalities.  The February 2003 VA examination report 
reflects that there was a slight tenderness to palpation over the 
anterior compartment of the lower legs bilaterally.  The 
compartments of the lower legs were soft.  Repetitive activity, 
including plantar flexion and dorsiflexion of the ankles, 
reproduced a burning pain that did not reach the degree she had 
when she runs.  The April 2010 VA examination report reveals that 
the range of motion of the knees was zero to 120 degrees 
bilaterally.  The Veteran had tenderness to palpation over the 
anterior tibia at the junction of the middle and distal thirds 
bilaterally as well as tenderness to palpation over the anterior 
joint line on the right and the medial joint line on the left.  
While evidence of pain and tenderness arguably may support the 
assigned 10 percent ratings, the preponderance of the evidence is 
against entitlement to an increased rating for either lower 
extremity.
 
In denying entitlement to increased ratings for shin splints, the 
Board notes an interesting fact that despite the provisions of 38 
C.F.R. § 4.14 (2009), the appellant has been assigned an 
additional four separate 10 percent ratings have been assigned 
for bilateral degenerative joint disease of the knees and 
bilateral plantar fasciitis with Achilles tendonitis.  
 
The Board also has considered the holding in DeLuca, but finds 
that schedular evaluations in excess of those assigned since 
April 11, 1999, are not warranted.  The evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires consideration of functional loss due to pain 
under 38 C.F.R. § 4.40, and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  DeLuca, 8 Vet. App. at 204-07.  As noted 
above, at the May 2000 VA examination, repetitive activity, 
including plantar flexion and dorsiflexion of the ankles, 
reproduced a burning pain that did not reach the degree she had 
when she ran.  Furthermore, the Veteran reported flare-ups of leg 
symptomatology two to three times a year that last one to two 
weeks.  Nonetheless, even when considering the impact of pain and 
other findings on the appellant's functionality, schedular 
evaluations in excess of those assigned are not warranted because 
there was no pathology evidenced by the visible behavior of the 
claimant undertaking the motion and because there was no evidence 
of disuse, either through atrophy or the condition of the skin.  
There also was no objective evidence of more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, or swelling. 
 
The symptoms presented by the Veteran's bilateral shin splints 
are fully contemplated by the rating schedule.  There is no 
evidence that her disability picture was at any time exceptional 
when compared to other veterans with the same or similar 
disability.  There is no evidence that these disabilities at any 
time during the appellate term necessitated frequent 
hospitalization, or that these disabilities alone caused a marked 
interference with employment.  Thus, the Board finds no evidence 
to indicate referral for extraschedular consideration.  Thun v. 
Peake, 22 Vet. App. 111 (2008).
 
The appeal is denied.
 
In reaching these decisions the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence 
is against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to a compensable evaluation for right leg shin 
splints from April 11, 1999, to April 10, 2000, is denied.
 
Entitlement to an evaluation in excess of 10 percent for right 
leg shin splints since April 11, 2000, is denied.
 
Entitlement to a compensable evaluation for left leg shin splints 
from April 11, 1999, to April 10, 2000, is denied.
 
Entitlement to an evaluation in excess of 10 percent for left leg 
shin splints since April 11, 2000, is denied.
 
 
REMAND
 
The Veteran underwent a hysterectomy in May 2000.  A November 
2005 statement of Dr. J. Johnson shows that he had been treating 
the Veteran for about 13 years.  His records from April 2000 to 
August 2001 have been associated with the appellant's claims 
file.  In light of Hart v. Mansfield, 21 Vet. App. 505 (2007), 
however, efforts to secure records from April 1999 to March 2000 
must be undertaken because it must be determined whether any 
disability due to uterine fibroids underwent an increase in 
severity pursuant to 38 C.F.R. § 4.116, Diagnostic Code 7613 
during the one-year period prior to her April 11, 2000 claim.
 
In a May 2008 rating decision, VA denied a claim of entitlement 
to a compensable rating for right eye retinal pigment epithelial 
hyperplasia with vitreous condensation, and a claim of whether a 
March 1995 rating decision that assigned a noncompensable rating 
for right eye retinal pigment epithelial hyperplasia with 
vitreous condensation contained clear and unmistakable error.  
Later in May 2008, the Veteran filed a notice of disagreement 
with the denials of those claims.  As such, a statement of the 
case must be issued concerning these issues.  Manlincon v. West, 
12 Vet. App. 242 (1999).
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should attempt to secure any 
treatment records from Dr. Johnson from 
April 1999 to March 2000.  Any such records 
should be associated with the Veteran's VA 
claims folder.  
 
2.  The RO must issue a statement of the 
case addressing the claims of entitlement 
to a compensable rating for right eye 
retinal pigment epithelial hyperplasia with 
vitreous condensation, and whether a March 
1995 rating decision that assigned a 
noncompensable rating for right eye retinal 
pigment epithelial hyperplasia with 
vitreous condensation contained clear and 
unmistakable error.  The Veteran is hereby 
informed that the Board may only exercise 
appellate jurisdiction over this matter if 
she perfects an appeal in a timely manner.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2009).
 
3.  Thereafter, the RO must readjudicate 
the appealed issue, with consideration of 
whether her uterine fibroids underwent an 
increase in severity pursuant to 38 C.F.R. 
§ 4.116, Diagnostic Code 7613 during the 
one-year period prior to filing her claim 
on April 11, 2000.  If the benefit is not 
granted, she and her representative should 
be provided a supplemental statement of the 
case, which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be afforded 
an applicable time to respond.  The AMC to 
return all pertinent records in the event 
the claim continues to be denied.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


